          Case 1:19-cv-00380-DCN Document 30 Filed 12/06/19 Page 1 of 3




Kevin E. Dinius
Sarah Hallock-Jayne
DINIUS LAW
5680 E. Franklin Rd., Suite 130
Nampa, Idaho 83687
Telephone:     (208) 475-0100
Facsimile:     (208) 475-0101
ISB Nos.       5974, 5745
kdinius@diniuslaw.com
shallockjayne@diniuslaw.com
Attorneys for Defendants Michela Swarthout, Swarthep, LLC, HZ Global, LLC, Luxe Imports,
LLC (ID), Luxe Imports, LLC (MT) and McWorth Properties, LLC



                          UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

 AMY EVANS, an individual,                     )
                                               )
 Plaintiff,                                    )
                                                    CASE NO. 1:19-cv-00380-DCN
                                               )
 -vs-                                          )
                                                    DEFENDANTS’ MOTION TO
                                               )
                                                    DISMISS
 JAMES HEPWORTH, an individual;                )
 MICHELA SWARTHOUT, an individual;             )
 SWARTHEP, LLC, a Wyoming limited              )
 liability company; HZ GLOBAL, LLC, a          )
 Wyoming limited liability company; LUXE       )
 IMPORTS, LLC, an Idaho limited liability      )
 company; LUXE IMPORTS, LLC, a Montana         )
 limited liability company; WANTHUB, INC.,     )
 a Delaware corporation; TREASURE              )
 VALLEY POWDER COATING, LLC, an                )
 Idaho limited liability company; MCWORTH      )
 PROPERTIES, LLC, a Wyoming limited            )
 liability company; YUANCELA, LLC, a           )
 Wyoming limited liability company; CLOUD      )
 PEAK LAW GROUP, P.C., a Wyoming               )
 professional corporation; and DOES 1-10,      )
                                               )
 Defendants.                                   )
 __________________________________            )

DEFENDANTS’ MOTION TO DISMISS - 1
         Case 1:19-cv-00380-DCN Document 30 Filed 12/06/19 Page 2 of 3



       COME NOW Defendants Michela Swarthout, Swarthep, LLC, HZ Global, LLC, Luxe

Imports, LLC (ID), Luxe Imports, LLC (MT) and McWorth Properties, LLC, by and through their

counsel of record, the law firm Dinius Law, pursuant to Federal Rule of Civil Procedure 12(b)(6),

hereby move the Court to dismiss Plaintiff’s Verified Complaint and Demand for Jury Trial against

these moving defendants for the reason that the Plaintiff has failed to state a claim against these

defendants upon which relief can be granted. This Motion is supported by the memorandum and

declaration filed concurrently herewith.

       DATED this 6thy day of December, 2019.

                                                     DINIUS LAW

                                                            /s/ Sarah Hallock-Jayne
                                                     By_________________________________
                                                     Kevin E. Dinius
                                                     Sarah Hallock-Jayne
                                                     Attorneys for Defendants Michela Swarthout,
                                                     Swarthep, LLC, HZ Global, LLC, Luxe
                                                     Imports, LLC (ID), Luxe Imports, LLC (MT)
                                                     and McWorth Properties, LLC




DEFENDANTS’ MOTION TO DISMISS - 2
             Case 1:19-cv-00380-DCN Document 30 Filed 12/06/19 Page 3 of 3



                                             CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the _____ day of December, 2019, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or counsel to be

served by electronic means, as more fully reflected on the Notice of Electronic Filing:



 Matthew T. Christensen
 Branden M. Huckstep
 Attorneys for Plaintiff
 mtc@angstman.com
 bmh@angstman.com

 Brent O. Roche
 Nathan R. Palmer
 Attorney for Defendant Cloud Peak Law Group, P.C.
 brent@racineolson.com
 nathan@racineolson.com

 Matthew L. Waters
 Thomas J. Lloyd, III
 Attorneys for Defendant James Hepworth
 mlw@elamburke.com
 tjl@elamburke.com



                                                               /s/ Sarah Hallock-Jayne
                                                               _______________________________________
                                                               Sarah Hallock-Jayne




cm/T:\Clients\S\Swarthout, Michela 25779\Non-Discovery\Motion to Dismiss.doc




DEFENDANTS’ MOTION TO DISMISS - 3
